DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is not understood. An angle is defined at a common point between two lines, thus it cannot be determined where an angle is located between “each” of the three faces as defined in the claim.
	Claim 8 is indefinite because the fourth face has no antecedent basis.
	Claim 9 suffers the same deficiency of claim 8.
	Claim 13 is indefinite because “the first portion” and “the second portion” have no antecedent basis.
	Claim 14 is indefinite because “the first portion” has no antecedent basis.
	Claim 15 is indefinite because “the second portion” has no antecedent basis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,988,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims are directed to the same abrasive particles having an elongated body with an aspect ratio of 3:1 to 6:1 wherein the body is tapered toward the inner section of the body.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘725 YENER et al (US 2013/0236725).
	Claim 1:  '725 Yener teaches an abrasive particle having the shape as described, i.e. a body having three surfaces wherein the surfaces are tapering toward the inner section defined by the minimum cross-sectional area forming a 90o angle to at least one of the three surfaces.  See Yener, figures 36-38.  With regards to the aspect ratio, the aspect ratio is defined to be at least 3:1 (Yener, para. 0145) and this aspect ratio can be applied to any embodiment described by Yener (para. 202).  It would have been obvious as a matter of choice to select the aspect ratio as defined in paragraph 0145 of ‘725 Yener for the abrasive particles having the shape as illustrated in Figures 36-38 because Yener discloses all aspect ratios including the ratio of at least 3:1 are functionally equivalent for elongated abrasive particles.
	Claim 2:  Because claim 2 is unclear as stated in section 3 above, it is interpreted as if at least one angle formed between the first, second and/or third face is 120 degrees.  In figure 36, the front face and the side face 3610 forms a 120o angle.  In figure 38, the front face and the side face 3810 forms a 120o angle.

	Claims 5-7:  The body of the particle has multiple cross section areas that assume rectangular shape, square shape.
	Claims 8-9:  In figure 36, the angle between the front face and the left side face 3612 is less than 90o.  In figure 38, the angle between the front face and the top right side face is less than 90o.
	Claim 10:  See Figures 36 and 28.  Note that, in Figure 36, each of the two faces (3610) that bend toward each other in the middle defines a third, fourth or fifth face.
.  Similarly, in Figure 38, each of the two faces (3810) that bend toward each other in the middle defines a third, fourth or fifth face.
	Claim 11:  The abrasive particle has a trapezoidal cross sectional shape (See Figure 38).
	Claim 12:  The abrasive particle has multiple portions with different cross-sectional shape.  See Figures 36  and 38.
	Claims 16 and 17: ‘725 Yener teaches a bonded article comprising a plurality of abrasive particles (para. 0098) wherein the particles are defined as discussed in claims 1-3 and 5-12 above.
	Claim 19:  The binder material for the bonded article comprises an organic binding material (‘725 Yener, para. 0210)
	Claim 20:  ‘725 Yener teaches a method for making abrasive particles comprising placing raw material in a mold and curing (para. 0229, 0234, 0246).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘725 Yener as applied to claims 1-3, 5-12, 16-17 and 19-20 above, and further in view of HUZINEC  (US 6,123,744).
	‘725 Yener teaches the claimed abrasive particles and bonded abrasive article as discussed above.  However, Yener fails to teach a vitreous binder in the bonded abrasive article.  Huzinec discloses it is known to use vitreous binding material and organic binder as matrix for bonded abrasive article (col. 3, lines 13-16 and paragraph bridging columns 3 and 4 and col. 6, lines 13-25).  Therefore, it would have been obvious to utilize the specific binders as taught by Huzinec in making bonded abrasive article of ‘725 Yener in order to provide abrasive articles with improved grinding performance, durability and cost-effectiveness (Huzinec, col. 1, lines 15-26).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 12, 2022